DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on January 13, 2022.  Claims 1-6, 10-15, and 18-19 are amended.  Claims 1-20 are pending in the case.  Claims 1, 10, and 18 are the independent claims.  
This action is final.

Applicant’s Response
In the Amendment filed on January 13, 2022, Applicant filed a terminal disclaimer in response to the double patenting rejection in the previous office action, and amended the claims and provided arguments in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action.

Response to Argument/Amendment
Applicant’s filing of a terminal disclaimer in response to the nonstatutory double patenting rejection in the previous office action is acknowledged, and the rejection is withdrawn.
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 102 and 103 in the previous office action are acknowledged, and Applicant’s corresponding arguments have been fully considered.  Applicant notes that the independent claims have been amended to recite “obtaining a data source comprising a plurality of fields; mapping the plurality of fields to respective control components of the plurality of control components; in accordance with a data binding operation, binding the target basic UI control with the data source, including binding each field of the plurality of fields to the respective control components, wherein each field is used for displaying the respective control component.”  In particular, Applicant argues that the updating of the database schema in accordance with GUI changes as discussed in Quine is distinct from the claimed obtaining, mapping, and binding aspects of the amended claims.  Regarding Mital, Applicant argues that going through the properties of a control to identify a corresponding field as described by Mital is also distinct from the claimed obtaining, mapping, and binding aspects of the amended claims.  Regarding Peters, Applicant argues that having a list of binding for a single UI with a priority order as describe in Peters is also distinct from the claimed obtaining, mapping, and binding aspects of the amended claims.  
Applicant’s arguments are not persuasive. Regarding the amended limitations of the independent claims, Quine clearly teaches:
obtaining a data source comprising a plurality of fields (e.g. paragraph 0007, data associated with cloud based application stored in database model consisting of database schema including at least one table per page with each widget associated with an automatically typed field in the database table; paragraph 0013, database schema includes table for page, and table includes field for widget; paragraph 0110, each widget on a given page is represented by a field in the database table; paragraph 0117, media added to design of cloud based application by designers; when media file uploaded, generating unique identifier for the file, storing unique identifier in application model; when execution platform renders the cloud based application containing a media file, retrieving media file via the media; paragraph 0126, database toolbar allowing designer to control database schema used to store the cloud-based application’s data model; database and schema may be named, created, and updated automatically; paragraph 0127, execution platform updating database model to reflect addition of widget; paragraph 0129, media widget allowing designer to select and add image or other type of media; paragraph 0131-0132, describing configuration of each widget; paragraph 0150, associating widget with data, associating script with widget and data; paragraph 0155, creating and populating database schema based on layout and content of created application GUI; when designer adds application GUI element to page, creating database schema based on the application GUI, creating database table in database schema for each page in the application GUI; when widget added to given page, field is added to the database table to represent the widget; paragraph 0156, as designer adds widgets to page, database model is updated, including adding a field for the widget; when designer defines name, position, size, shape, and actions associated with the widget, this information also stored in database; paragraph 0163, creating database schema to store information about the page and widgets included on the page; i.e. the system obtains or creates a database storing data used by widgets, where each widget is represented by at least one field in the database and may be associated with more; paragraphs 0158 and 0171, widget may be associated with more than one given field in a given database; see also paragraph 0173, creating database schema and database table; table includes a field for each widget; paragraph 0292, describing Fig. 21, user setting values for widget values/options, including media widget options 2110-2112; paragraph 0295, media widget options 2110 and 2112 allow designer to set options for media widget; media option 2112 includes image path text box and browse button for interactively identifying an associated image via file system; see also path fields corresponding to the script associated with the button widget 2120 and script associated with the compound widget as a whole 2128 also shown in Fig. 21; i.e. where creating a database table having fields which store values for data associated with widgets, including an media path/location for particular media, is analogous to obtaining a data source (since the database table storing the values for widgets provides a source of data for the widgets, and the path to the particular media for a media type widget provides an additional data source particular to the media widget, such as a location/source at which the corresponding media is stored)); 
mapping the plurality of fields to respective control components of the plurality of control components (e.g. e.g. paragraph 0007, data associated with cloud based application stored in database model consisting of database schema including at least one table per page with each widget associated with an automatically typed field in the database table; paragraph 0013, database schema includes table for page, and table includes field for widget; paragraph 0110, each widget on a given page is represented by a field in the database table; paragraph 0155, when a widget is added to a given page, a field is added to the database table to represent the widget; paragraph 0156, name, position, size, shape, and actions associated with widget also stored in the database; paragraphs 0158 and 0171, widget may be associated with more than one given field in a given database; paragraph 0173, table includes a field for each widget; paragraph 0285, individual widgets combined to form compound widget; i.e. where each widget, such as of a compound widget, is analogous to one of a plurality of control components of a UI control, the act of associating at least one corresponding field with each widget is analogous to mapping each of a plurality of fields to respective control components); 
in accordance with a data binding operation, binding the target basic UI control with the data source, including binding each field of the plurality of fields to the respective control components, wherein each field is used for displaying the respective control component (e.g. paragraph 0103, database model representing data associated with application model; database schema defining data stored on behalf of cloud based application including information associated with pages and widgets; paragraph 0110, database schema arranged so that each page in the application model is represented by a database table and each widget on a given page is represented by a field in the database table; paragraph 0117, media added to design of cloud based application by designers; when media file uploaded, generating unique identifier for the file, storing unique identifier in application model; when execution platform renders the cloud based application containing a media file, retrieving media file via the media; paragraph 0127, execution platform updating database model to reflect addition of widget; paragraph 0150, associating widget with data, associating script with widget and data; paragraph 0155, creating and populating database schema based on layout and content of created application GUI; when designer adds application GUI element to page, creating database schema based on the application GUI, creating database table in database schema for each page in the application GUI; when widget added to given page, field is added to the database table to represent the widget; paragraph 0156, as designer adds widgets to page, database model is updated, including adding a field for the widget; when designer defines name, position, size, shape, and actions associated with the widget, this information also stored in database; paragraph 0158, given widget may be associated with more than one given field in a given database table, or a given field in a database table may be associated with more than one widget; paragraph 0164, data-driven widgets which are associated with a  particular unit of data; respective units of data associated with each of the widgets may be expressed as a field in the database table; paragraph 0166, database table fields storing data associated with widgets; paragraph 0169, designer specifying data types associated with widgets and therefore corresponding database fields; paragraph 0173, adding field for widget to database table; paragraph 0292, describing Fig. 21, user setting values for widget values/options, including media widget options 2110-2112 as shown in Fig. 21; paragraph 0301, “Ok” button 2138 completes creation of compound widget with the widget options selected; paragraph 0302, describing Fig. 22, media widget option 2212 “image path” has been set to \\Football.png to reference a stored image of a football at the indicated file system path; i.e. where the act of associating the database table, including its fields associated with and storing values corresponding to particular widgets, and also the act of creating the association between a stored media file and a particular media widget, are both analogous to binding widgets/UI controls with data sources; see also Fig. 23, showing created compound widget 2302 including displayed media/image item from stored path/source along with a second instance widget 2304 configured with a different image/media item as described paragraph 0313 (see configuration palette 412 showing that the image is set to be Bball.png instead of Football.png)).
To clarify, as cited above, Quine clearly teaches the creation of an application GUI including multiple widgets on multiple pages, where a plurality of widgets on a page may be grouped together to form a compound widget, and further teaches the creation of a corresponding database schema including a corresponding database table for each page of the application GUI, the corresponding database table including at least one field corresponding to each widget on the page, where a given widget on the page may be associated with more than one field.  One of ordinary skill in the art would understand Quine’s widget, such as a compound widget comprised of a plurality of widgets, as being analogous to a UI control comprising a plurality of control components, and would further understand that creating such a database table, including a plurality of fields corresponding to a plurality of widgets on a page of an application GUI, is analogous to “obtaining a data source comprising a plurality of fields,” under the broadest reasonable interpretation.  Examiner notes that Applicant’s own specification appears to contemplate that the claimed “data source” may take the form of a data table (see, e.g., paragraphs 0068-0074 of the instant application’s specification, describing that the data source is obtained by various operations causing a data table file to be added to the interface).  
Further, since each widget (as cited above, such as a plurality of widgets comprising a compound widget) is associated with at least one corresponding field in the corresponding data table, one of ordinary skill in the art would understand that Quine teaches mapping the plurality of fields to respective control components of the plurality of control components (i.e., where, again, the plurality of widgets each function as one of a plurality of control components of a compound widget, and are therefore analogous to a plurality of control components), under the broadest reasonable interpretation.  Examiner notes that Applicant’s own specification does not actually appear to describe any “mapping” step.
Finally, as cited above, Quine teaches that as the designer further defines other data for a given widget (including each widget of a plurality of widgets comprising a compound widget for example), such as the widget name, position, size, shape, associated actions, etc., including a user setting media widget options such as image paths for corresponding images to be displayed within the widget, this information is also stored in corresponding fields of the database.  Subsequently, the designer may select an option to complete the creation of the compound widget with the widget options selected.  One of ordinary skill in the art would understand such an action by a designer, of defining data and setting values corresponding to each widget of a compound widget, where the defined data and values are stored in corresponding database/table fields, and where the user may subsequently complete/finalize creation of the compound widget (i.e. and therefore the constituent plurality of widgets comprising the compound widget) along with the selected options/data/values, as being analogous to in accordance with a data binding operation (i.e. such as a user input to complete creation of a compound widget including a plurality of widgets), binding the target basic UI control with the data source, including binding each field of the plurality of fields to the respective control components (i.e. completing/storing the association with each of the widgets comprising the compound widget, and their data/values, with corresponding data table fields), wherein each field is used for displaying the respective control component (i.e. where data/values of widgets stored in fields include information for displaying the widget, such as a corresponding image/media path, position, size, shape, etc.), under the broadest reasonable interpretation.
Although Applicant generally alleges that each of Quine, Mital, and Peters are distinct from the claimed invention, Applicant provides no further reasoning or analysis regarding how the cited portions of Quine, Mital, and Peters are different from the limitations of the amended claims.  Therefore, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  In addition, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Applicant generally argues that Quine, Mital, and Peters, taken separately, are distinct from the claimed invention, but does not appear to discuss the teachings of these references when taken as a combination.  In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Therefore, the rejections under 35 USC 102 and 103 are maintained below.  In addition, new grounds of rejection under 35 USC 112, necessitated by Applicant’s amendments to the claims, are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
With respect to claims 1, 10, and 18, these claims recite “mapping the plurality of fields to respective control components of the plurality of control components.”  However, nothing in the specification appears to describe any “mapping” operation.  For example, the words “map,” “maps,” “mapped,” and “mapping” do not appear be present in the specification at all.  Moreover, while the specification does appear to describe act for designating fields and components as being related to one another, such as the concept of performing a data binding operation binding respective fields and components, the specification does not appear to describe any other operation, separate and distinct from such a data binding operation, which might correspond to a “mapping” operation.  Therefore, these claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
With respect to claims 2-9, 11-17, 19, and 20, these claims depend upon independent claims 1, 10, and 18.  Therefore, these claims inherit the deficiencies identified above with respect to the independent claims and are rejected on the same basis as is provided above with respect to the independent claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 10, and 18, these claims recite “mapping the plurality of fields to respective control components of the plurality of control components.”  However, nothing in the specification appears to describe any “mapping” operation which is separate and distinct from other similar operations for associating fields and control components, such as a data binding operation.  Therefore, when taken in context of the claim as a whole, which also include a data binding operation which results in binding fields to control components, it is unclear what type of action the “mapping” operation refers to, and the claims are indefinite.  In the interest of providing full examination on the merits, the “mapping” operation is interpreted as requiring any type of action which associates a plurality of fields with respective control components.
In addition, with respect to claims 1, 10, and 18, these claims recite, on lines 14, 15-16, and 15-16, respectively “the target basic UI control.”  This limitation lacks antecedent basis.  Moreover, it cannot be determined whether the “target basic UI control” is the same, or different, from “the selected basic UI control” which is also recited in these claims.  Therefore, this limitation is indefinite.  In the interest of providing full examination on the merits, the recited target basic UI control is interpreted as being the same control as the recited selected basic UI control.
With respect to claims 2-9, 11-17, 19, and 20, these claims depend upon independent claims 1, 10, and 18.  Therefore, these claims inherit the deficiencies identified above with respect to the independent claims and are rejected on the same basis as is provided above with respect to the independent claims.

Claim Rejections – 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, 9, 10, 16, 17, 18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Quine (US 20120290955 A1).
With respect to claims 1, 10, and 18, Quine teaches a computer device, comprising a processor and a memory, the memory storing at least one instruction, the at least one instruction being loaded and executed by the processor to perform a plurality of operations for binding mini program data, the plurality of operations including a method; a non-transitory computer-readable storage medium, storing at least one instruction, the at least one instruction being loaded and executed by a processor of a computer device to perform a plurality of operations for binding mini program data, the plurality of operations including the method, and the mini program data binding method performed at a terminal (e.g. paragraph 0074, computing device 200 having one or more processors 203 and data storage 204; paragraph 0078-0080, processors 203 execute computer readable program instructions 206 contained in data storage 204; storage required to perform described techniques/method), the mini program being a program executed in a host application program (e.g. paragraph 0092, cloud-based applications; paragraph 0101, cloud based application including several pages organized into stacks; each page including one or more widgets; application model including representations of pages and widgets, including names of each page and widget, relationships between pages and widgets, references to any data associated with each widget, metadata associated with pages and widgets, names of scripts associated with pages and widgets and the application as a whole, etc.; paragraph 0102, these items form complete representation of cloud based application; paragraph 0123, widgets that are included in the cloud-based application; paragraph 0125, pages included within cloud based application; paragraph 0127, page of cloud based application including widgets), and the method comprising: 
displaying a mini program production interface of a visualization production program including a panel region and an editing region, the panel region being provided with n types of basic user interface (UI) controls, n being a positive integer (e.g. paragraph 0121, describing Fig. 4, development environment GUI presented to designer, such as visual representation of execution platform in design mode; through use of development environment 400 designer able to design, test, and execute cloud based application; paragraph 0122, development environment 400 includes a number of menus, palettes, toolbars, and workspaces; paragraph 0127, designer dragging and dropping widgets from widget palette 410 into application workspace 414; paragraph 0128, widget palette 410 including several examples of widgets that may be used on page, including field, image, button, test, menu, color, list, and select widgets; additional widgets of other types may also be included; i.e. as shown in Fig. 4, the GUI displayed to the application developer includes a palette region having a number of different widgets to be included in the page of the application, analogous to a panel region having n types of basic UI controls, and an application workspace 414, analogous to an editing region; see also paragraph 0129, describing different types of widgets including a media widget; paragraph 0149, Fig. 7 step 702, displaying UI of application via graphical development environment; see also Fig. 20, showing the creation of compound widgets in a similar interface); 
in response to receiving a user operation on a selected basic UI control, generating a program interface of the mini program in the editing region according to the selected basic UI control, wherein the selected basic UI control comprises a plurality of control components (e.g. paragraph 0127, designer dragging and dropping widgets from widget palette into application workspace; the act of placing a widget in the application workspace results in widget being added to the page displayed in the application workspace; paragraph 0130, individual widgets from widget palette may be combined to form a compound widget; paragraph 0150, Fig. 7 step 704, receiving change to application such as edit to UI, adding new widget, etc.; paragraph 0285, individual widgets combined to form compound widget; paragraph 0289, describing Fig. 20, creating compound widget by dragging and dropping plurality of first class widgets including media widget 2006; paragraph 0290, selection of first class widgets to form compound widget, as shown in Fig. 20; i.e. a user creates a compound widget comprised of a plurality of control components); 
obtaining a data source comprising a plurality of fields (e.g. paragraph 0007, data associated with cloud based application stored in database model consisting of database schema including at least one table per page with each widget associated with an automatically typed field in the database table; paragraph 0013, database schema includes table for page, and table includes field for widget; paragraph 0110, each widget on a given page is represented by a field in the database table; paragraph 0117, media added to design of cloud based application by designers; when media file uploaded, generating unique identifier for the file, storing unique identifier in application model; when execution platform renders the cloud based application containing a media file, retrieving media file via the media; paragraph 0126, database toolbar allowing designer to control database schema used to store the cloud-based application’s data model; database and schema may be named, created, and updated automatically; paragraph 0127, execution platform updating database model to reflect addition of widget; paragraph 0129, media widget allowing designer to select and add image or other type of media; paragraph 0131-0132, describing configuration of each widget; paragraph 0150, associating widget with data, associating script with widget and data; paragraph 0155, creating and populating database schema based on layout and content of created application GUI; when designer adds application GUI element to page, creating database schema based on the application GUI, creating database table in database schema for each page in the application GUI; when widget added to given page, field is added to the database table to represent the widget; paragraph 0156, as designer adds widgets to page, database model is updated, including adding a field for the widget; when designer defines name, position, size, shape, and actions associated with the widget, this information also stored in database; paragraph 0163, creating database schema to store information about the page and widgets included on the page; i.e. the system obtains or creates a database storing data used by widgets, where each widget is represented by at least one field in the database and may be associated with more; paragraphs 0158 and 0171, widget may be associated with more than one given field in a given database; see also paragraph 0173, creating database schema and database table; table includes a field for each widget; paragraph 0292, describing Fig. 21, user setting values for widget values/options, including media widget options 2110-2112; paragraph 0295, media widget options 2110 and 2112 allow designer to set options for media widget; media option 2112 includes image path text box and browse button for interactively identifying an associated image via file system; see also path fields corresponding to the script associated with the button widget 2120 and script associated with the compound widget as a whole 2128 also shown in Fig. 21; i.e. where creating a database table having fields which store values for data associated with widgets, including an media path/location for particular media, is analogous to obtaining a data source (since the database table storing the values for widgets provides a source of data for the widgets, and the path to the particular media for a media type widget provides an additional data source particular to the media widget, such as a location/source at which the corresponding media is stored)); 
mapping the plurality of fields to respective control components of the plurality of control components (e.g. e.g. paragraph 0007, data associated with cloud based application stored in database model consisting of database schema including at least one table per page with each widget associated with an automatically typed field in the database table; paragraph 0013, database schema includes table for page, and table includes field for widget; paragraph 0110, each widget on a given page is represented by a field in the database table; paragraph 0155, when a widget is added to a given page, a field is added to the database table to represent the widget; paragraph 0156, name, position, size, shape, and actions associated with widget also stored in the database; paragraphs 0158 and 0171, widget may be associated with more than one given field in a given database; paragraph 0173, table includes a field for each widget; paragraph 0285, individual widgets combined to form compound widget; i.e. where each widget, such as of a compound widget, is analogous to one of a plurality of control components of a UI control, the act of associating at least one corresponding field with each widget is analogous to mapping each of a plurality of fields to respective control components);
in accordance with a data binding operation, binding the target basic UI control with the data source, including binding each field of the plurality of fields to the respective control components, wherein each field is used for displaying the respective control component (e.g. paragraph 0103, database model representing data associated with application model; database schema defining data stored on behalf of cloud based application including information associated with pages and widgets; paragraph 0110, database schema arranged so that each page in the application model is represented by a database table and each widget on a given page is represented by a field in the database table; paragraph 0117, media added to design of cloud based application by designers; when media file uploaded, generating unique identifier for the file, storing unique identifier in application model; when execution platform renders the cloud based application containing a media file, retrieving media file via the media; paragraph 0127, execution platform updating database model to reflect addition of widget; paragraph 0150, associating widget with data, associating script with widget and data; paragraph 0155, creating and populating database schema based on layout and content of created application GUI; when designer adds application GUI element to page, creating database schema based on the application GUI, creating database table in database schema for each page in the application GUI; when widget added to given page, field is added to the database table to represent the widget; paragraph 0156, as designer adds widgets to page, database model is updated, including adding a field for the widget; when designer defines name, position, size, shape, and actions associated with the widget, this information also stored in database; paragraph 0158, given widget may be associated with more than one given field in a given database table, or a given field in a database table may be associated with more than one widget; paragraph 0164, data-driven widgets which are associated with a  particular unit of data; respective units of data associated with each of the widgets may be expressed as a field in the database table; paragraph 0166, database table fields storing data associated with widgets; paragraph 0169, designer specifying data types associated with widgets and therefore corresponding database fields; paragraph 0173, adding field for widget to database table; paragraph 0292, describing Fig. 21, user setting values for widget values/options, including media widget options 2110-2112 as shown in Fig. 21; paragraph 0301, “Ok” button 2138 completes creation of compound widget with the widget options selected; paragraph 0302, describing Fig. 22, media widget option 2212 “image path” has been set to \\Football.png to reference a stored image of a football at the indicated file system path; i.e. where the act of associating the database table, including its fields associated with and storing values corresponding to particular widgets, and also the act of creating the association between a stored media file and a particular media widget, are both analogous to binding widgets/UI controls with data sources; see also Fig. 23, showing created compound widget 2302 including displayed media/image item from stored path/source along with a second instance widget 2304 configured with a different image/media item as described paragraph 0313 (see configuration palette 412 showing that the image is set to be Bball.png instead of Football.png)); and 
in response to receiving a preview operation, transmitting a program package of the mini program to the host application program for running and/or previewing (e.g. paragraph 0094, script compiler residing on server device; paragraph 0096, preview mode allowing designer to at least partially execute cloud-based application; design mode and preview mode running in parallel; cloud-base application executing in preview mode automatically updated to reflect changes made in design mode to cloud based application; paragraph 0097, run mode allowing users to execute cloud based application; designer publishing cloud based application; changes made using design mode reflected in run mode; paragraph 0098, appearance and behavior of cloud based application synchronized across design, preview, and run modes; designer able to switch between modes in substantially instantaneous fashion; paragraph 0108, when changes made to application model, transmitting near real time updates to application model datastore to reflect these changes; paragraph 0123, switching between modes, such as to preview mode, using drop down options in mode menu; paragraph 0139, transmitting update to application model, storing information in the update; paragraph 0140, transmitting update to database model, storing data in the update; paragraph 0141, continuous updates; paragraph 0151, responsive to receiving change to application in design mode, automatically updating instance of application executing in preview mode; changes may also be received while application is executing in preview mode; paragraph 0152, in response to change, applying modification to application model and data model to incorporate the change, transmitting representation of modification to server device which stores copies of the application model and data model).
With respect to claims 7 and 16, Quine teaches all of the limitations of claims 1 and 10 as previously discussed, and further teaches wherein the obtaining a data source comprises: 
displaying a first table file; and receiving an addition operation, the addition operation being used for adding the first table file to the visualization production program (e.g. paragraph 0007, data associated with cloud based application stored in database model consisting of database schema including at least one database table per page; paragraph 0126, describing Fig. 4, database toolbar 408 allows designer to control, rename, or change database schema used to store the cloud based application’s data model; i.e. where the database toolbar displays database schema associated with the application, this is analogous to displaying a data table file, and where the user can utilize the toolbar to change, set, or otherwise control the database schema to be used for the application, this is analogous to adding the first table file to the visualization production program); or 
receiving a program calling operation, the program calling operation being used for calling a table application in the visualization production program, the table application comprising a second table file (e.g. paragraph 0117, media added to design of cloud based application by designers; when media file uploaded, generating unique identifier for the file, storing unique identifier in application model; when execution platform renders the cloud based application containing a media file, retrieving media file via the media; paragraph 0126, database toolbar allowing designer to control database schema used to store the cloud-based application’s data model; database and schema may be named, created, and updated automatically; paragraph 0127, execution platform updating database model to reflect addition of widget; paragraph 0155, creating and populating database schema based on layout and content of created application GUI; when designer adds application GUI element to page, creating database schema based on the application GUI, creating database table in database schema for each page in the application GUI; when widget added to given page, field is added to the database table to represent the widget; paragraph 0156, as designer adds widgets to page, database model is updated, including adding a field for the widget; when designer defines name, position, size, shape, and actions associated with the widget, this information also stored in database; paragraph 0163, creating database schema to store information about the page and widgets included on the page; i.e. the system obtains or creates a database storing data used by widgets; see also paragraph 0173, creating database schema and database table; i.e. where automatically creating a database schema/table corresponding to the created application is analogous to calling a table application comprising a table file); or 
receiving a third table file by using a short range wireless communication technology.
With respect to claims 8, 17, and 20, Quine teaches all of the limitations of claims 1, 10, and 18 as previously discussed, and further teaches wherein the method further comprises: 
generating view layer code of the mini program according to the selected basic UI control on the program interface of the mini program (e.g. paragraph 0101, application model is an abstract representation of the cloud based application; application model includes representation of pages and widgets including names of each page and widget, relationships between pages and between pages and widgets, references to data associated with each widget, metadata, names of scripts associated with pages/widgets, etc.; paragraph 0102, these items of application model form complete representation of the cloud based application; information in application model may specify the cloud-based application’s user interface; paragraph 0108, generating/storing/transmitting updates/changes to application model; paragraphs 0138-0139, receiving representations of pages, widgets, and other information related to design of cloud based application; in response to receiving representations, transmitting update to application model, including specifications of pages, widgets, etc.; paragraph 0149, application model includes representation of user interface of application; paragraph 0150, receiving change to application such as adding new widget to the application, etc.; paragraph 0152, applying change to application model; i.e. where the application model, which includes a specification/definition of the user interface of the application, including widgets/UI controls added by designers, is analogous to view layer code); 
generating logic layer code of the mini program according to the data source bound with the selected basic UI control on the program interface of the mini program (e.g. paragraph 0104, compiled scripts module including compiled versions of scripts to enhance the program logic of applications, including various representations of program logic written in a scripting language; paragraphs 0180-0184, page script associated with page; using page model to represent pages of application model; model including information about base attributes, widget-specific attributes for each widget associated with the page; page script interacting with page model by accessing and/or modifying base and widget specific attributes; widget scripts associated with given widget and executing when the given widget receives an event from the application such as activating the widget, selecting the widget, entering data via the widget, etc. widget scripts used to change given widget’s font, size, text, foreground/background colors, etc.; non-UI computational item scrips associated with non-UI computational items of the application; non-UI computational item scripts attached to database model; i.e. where the various scripts associated with the application provide program logic of the application including its various pages and included widgets, and are analogous to logic layer code); and 
generating the program package of the mini program according to the view layer code and the logic layer code (e.g. paragraph 0105, storing scripts in the application model; paragraph 0113, receiving scripts from execution platform, compiling into executable representation; paragraphs 0143-0146, transmitting script compilation request along with copy of script, compiling script, transmitting to execution platform, transmitting request to add compiled script along with copy of compiled script to compiled scripts module; storing compiled script; adding reference to compiled script to script callbacks, using reference to link to compiled script; after loading executing the linked, compiled script during execution of cloud based application; transmitting update to application model including copy of compiled script, storing and maintaining copy).
With respect to claim 9, Quine teaches all of the limitations of claim 1 as previously discussed, and further teaches wherein the mini program production interface further comprises a submitting control (e.g. Fig. 21, OK button 2138; Fig. 22, OK button 2238); and 
the method further comprises: 
transmitting, in response to receiving a submitting operation on the submitting control, the program package of the mini program to a program platform of the host application program for auditing or publishing (e.g. paragraphs 0285-0286, creating reusable compound widgets; shared/custom behavior defined only once; automatically propagating changes to compound widget to other instantiations of the compound widget; recreating, sharing, the compound widget; paragraph 0301, Fig. 21, OK button 2138 completes creation of compound widget with selected options; this may also execute validation program logic to ensure there are no errors, etc.; paragraph 0311, Fig. 22, selecting OK button 2238 completes configuration of compound widget, creates first instance which may also be placed in the widget palette 410; paragraph 0317, sharing compound widget with other designers or with other applications by the same designer; paragraph 0322, other designers subscribing to compound widget, receiving updates, etc.).

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102€, (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 5, 6, 11, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Mital et al. (US 20140310273 A1).
With respect to claims 2, 11, and 19, Quine teaches all of the limitations of claims 1, 10, and 18 as previously discussed, and further teaches wherein the basic UI control has m corresponding control components, and the data source comprises m data fields, m being a positive integer greater than 1 (e.g. paragraph 0007, data associated with cloud based application stored in database mode consisting of database schema including at least one table per page with each widget associated with an automatically type field in the database table; paragraph 0013, database schema includes table for page, and table includes field for widget; paragraph 0110, each widget on a given page is represented by a field in the database table; paragraph 0155, when a widget is added to a given page, a field is added to the database table to represent the widget; paragraph 0156, name, position, size, shape, and actions associated with widget also stored in the database; paragraphs 0158 and 0171, widget may be associated with more than one given field in a given database; paragraph 0173, table includes a field for each widget; paragraph 0285, individual widgets combined to form compound widget; i.e. where an individual widget may be bound to a single corresponding field in the database table, and where a compound widget including a given number of component widgets would therefore be bound to the same given number of corresponding fields in the database table defined for the compound widget; Examiner notes that, the claim language “data source comprises m data fields” appears to allow for the possibility that the data source includes at least the m data fields but may also include additional unrecited data fields and therefore the quantity of UI control components and the quantity of data fields in the data source are not required to be the same), and 
Quine does not explicitly disclose wherein binding the target basic UI control with the data source comprises: 
displaying binding preview information that binds the m data fields with the m control components respectively according to a first arrangement order; 
displaying, in response to receiving a rearrangement operation, binding preview information that binds the m data fields with the m control components respectively according to an (i+1)th arrangement order, the (i+1)th arrangement order being an arrangement order different from an ith arrangement order, i being a positive integer with an initial value being 1, and the ith arrangement order being generated randomly or preset in advance; and 
binding, in accordance with the data binding operation, the m data fields with the m control components respectively.
However, Mital teaches wherein binding the target basic UI control with the data source (e.g. paragraph 0048, describing Fig. 4 as illustrating a method for binding a data source to a data control; paragraph 0049, identifying properties of a compound control including name and type of control properties, allowing names to be presented to the user; paragraph 0067, Fig. 7, user selecting devices data source from available data sources, associating devices data source to the gallery control 601) comprises: 
displaying binding preview information that binds the m data fields with the m control components respectively according to a first arrangement order (e.g. paragraph 0050, presenting names and associated properties of control to user as a list; paragraph 0051, particular data source associated with compound control; data source bond to control by binding one or more fields of the data source to one or more properties of control; paragraph 0059, identifying set of fields of data source that may be bound to corresponding properties of compound control; paragraph 0061, performing default binding of fields of data source to corresponding properties; displaying list of alternative fields that may be bound to the property; paragraph 0068, Fig. 8, UI 800 shows response to gallery control 601 in view of default binding of fields of the devices data source to properties of the gallery control; element 601 shows default binding to user; image control is populated with an image and label is populated with descriptive text of what is in the image; i.e. as shown in Fig. 8, in response to the user selecting a data source to bind the UI control to, a preview window 801 is displayed showing a default binding of data source fields to control properties, where a default binding is indicative of an arrangement order); 
displaying, in response to receiving a rearrangement operation, binding preview information that binds the m data fields with the m control components respectively according to an (i+1)th arrangement order, the (i+1)th arrangement order being an arrangement order different from an ith arrangement order, i being a positive integer with an initial value being 1, and the ith arrangement order being generated randomly or preset in advance (e.g. paragraph 0062, user input indicating desired change to the binding; user deems alternative bindings to be more suitable; paragraph 0063, adding/editing transformation for property which could change which field should be bound to the control property; paragraph 0069, Fig. 9, user changes the binding associated with the label; user selects that the price is to be used in the label rather than the description; as represented by highlighting the price column of the device data source is mapped to the label control of the item controls; other alternatives also selectable; while system bound description of text column of devices data control to label text property, the user was presented with the alternative and could easily switch the binding; user presented with lists of available bindings for the properties; as also shown in Fig. 9, rather than selecting that the price column is bound to the control label, the user could also select that the Photo column, or some other column/field, be bound, where the user selection of alternative bindings causes a change to the arrangement order of the bindings to the control properties (i.e. a change to an (i+1)th arrangement order) as opposed to the initial, default order (i.e. the default bindings, analogous to an ith arrangement order which is preset in advance)); and 
binding, in accordance with the data binding operation, the m data fields with the m control components respectively (e.g. paragraph 0061, performing default binding; paragraph 0062, selected alternative binding performed by binding another field of the data source to the corresponding property; paragraph 0069, user presented with alternatives, selecting to change binding associated with label).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Quine and Mital in front of him to have modified the teachings of Quine (directed to creation and configuration of compound widgets, where compound widget subcomponents are bound/associated with respective data fields of a database table), to incorporate the teachings of Mital (directed to binding of a data source to a compound control) to include the capability to display (i.e. within the compound widget creation interface of Quine) preview information showing a default binding order of fields of a selected data source and UI control components (i.e. individual components of the compound widget), receive an input indicating that an alternative binding order should be applied, display preview information showing alternative binding orders, receive an input selecting one of the alternative binding orders, and perform the binding of the fields of the data source to the components of the UI control according to the selected alternative binding.  One of ordinary skill would have been motivated to perform such a modification in order to allow a non-programmer to participate in binding complex data to complex controls as described in Mital (paragraph 0069).
With respect to claims 5 and 14, Quine in view of Mital teaches all of the limitations of claims 2 and 11 as previously discussed, and Mital further teaches wherein the method further comprises: 
receiving a binding modification operation on a target control component on the target basic UI control (e.g. paragraph 0062-0063, user input indicating desired change to the binding; alternative biding deemed more suitable by user; adding/editing transformation for property; paragraph 0064, compound control still under construction, new properties/controls added to control); 
displaying at least one candidate data field corresponding to the target control component, the candidate data field being a data field, whose field type matches the target control component, in the m data fields (e.g. paragraph 0069, Fig. 9, user presented with alternatives; user changes the binding associated with the label; user selects that the price is to be used in the label rather than the description; as represented by highlighting the price column of the device data source is mapped to the label control of the item controls; other alternatives also selectable; while system bound description of text column of devices data control to label text property, the user was presented with the alternative and could easily switch the binding; user presented with lists of available bindings for the properties); and 
binding, in response to receiving a selection operation, a data field selected from the at least one candidate data field with the target control component (e.g. paragraph 0061, performing default binding; paragraph 0062, selected alternative binding performed by binding another field of the data source to the corresponding property; paragraph 0069, user presented with alternatives, selecting to change binding associated with label).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Quine and Mital in front of him to have modified the teachings of Quine (directed to creation and configuration of compound widgets, where compound widget subcomponents are bound/associated with respective data fields of a database table), to incorporate the teachings of Mital (directed to binding of a data source to a compound control) to include the capability to display (i.e. within the compound widget creation interface of Quine) preview information showing a default binding order of fields of a selected data source and UI control components (i.e. individual components of the compound widget), receive an input to modify bindings, display preview information showing alternative bindings, receive an input selecting one of the alternative bindings, and perform the binding of the fields of the data source to the components of the UI control according to the selected alternative binding.  One of ordinary skill would have been motivated to perform such a modification in order to allow a non-programmer to participate in binding complex data to complex controls as described in Mital (paragraph 0069).
With respect to claims 6 and 15, Quine in view of Mital teaches all of the limitations of claims 2 and 11 as previously discussed, and Quine further teaches wherein the mini program further comprises a next hierarchy of program interface, the next hierarchy of program interface being a program interface displayed after the target basic UI control is triggered (e.g. paragraph 0006, cloud-based application represented as a stack of related pages, each page containing metadata, widgets, and scripts; as shown in Fig. 4, while on page 1, a widget (OK button 420) which, when clicked, causes navigation to page 2 (as shown in the configuration palette 412; paragraph 0132, when button widget 420 is clicked, cloud based application can switch to a different page); i.e. after clicking the OK button widget, a next hierarchy of program interface, such as page 2 of the application, is displayed), and the method further comprises: 
binding the data field bound with a target control component with a corresponding control component in the next hierarchy of program interface automatically (e.g. paragraph 0006, designer associating page metadata, widgets, and scripts with one another; paragraph 0007, each widget associated with automatically typed field in database table; paragraph 0013, GUI forms basis for automatically created database schema for application; schema includes data defining relationship between page and widget; database table for page, including field for the widget; paragraph 0156, adding field for widget; as designer defines actions associated with the widget, this information is also stored in the database; paragraph 0158, given page can be associated with more than one database table, given widget may be associated with more than one field, given field may be associated with more than one widget; i.e. the OK button widget, which is displayed on one page but includes an action to navigate to a next page, where the widget has an automatically generated associated field in the database schema which also includes associations between the widget, the pages, and the action, the field associated with the widget may therefore be bound/associated, in the database schema, with the next page (which it causes navigation to and therefore has a relationship with), where the next page is analogous to a corresponding control component in the next hierarchy of the program interface).
Claims 3, 4, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Quine in view of Mital, further in view of Peters et al. (US 20050228801 A1).
With respect to claims 3 and 12, Quine in view of Mital teaches all of the limitations of claims 2 and 11 as previously discussed, and Mital further teaches wherein the method further comprises: 
generating all arrangement orders of the m data fields (e.g. paragraph 0026, identifying properties of compound control; paragraph 0027, for each of the properties, identifying a set of one or more fields of the data source that may be bound to the corresponding property of the compound control; paragraph 0049, navigating through the control and finding the name and types of all of the properties, and other information helpful identifying what data might be bound to the properties of the control; paragraph 0057, performing steps within box 410 of Fig. 4 for each of the properties of the control; for the corresponding property, determining whether it is to be bound to the data source; paragraph 0059, identifying set of fields of data source that may be bound to corresponding property of compound control; paragraph 0061, performing default binding as well as determining/displaying alternatives; i.e. the system identifies, for each control property all applicable data fields of the data source which can be bound to the property, and designates them as either a default or alternative based on the determined possibilities, where determining all of the various default and alternative fields of the data source for each property is analogous to generating all arrangement orders of the data fields (i.e. the different permutations of which data field should be bound to which property, and what different alternatives are available)); and 
wherein displaying the binding preview information comprises: 
determining, in response to receiving the rearrangement operation, an arrangement order, different from the ith arrangement order, from all the arrangement orders as the (i+1)th arrangement order (e.g. paragraph 0062, user input indicating desired change to the binding; user deems alternative bindings to be more suitable; paragraph 0063, adding/editing transformation for property which could change which field should be bound to the control property; paragraph 0069, Fig. 9, user changes the binding associated with the label; user selects that the price is to be used in the label rather than the description; as represented by highlighting the price column of the device data source is mapped to the label control of the item controls; other alternatives also selectable; while system bound description of text column of devices data control to label text property, the user was presented with the alternative and could easily switch the binding; user presented with lists of available bindings for the properties; as also shown in Fig. 9, rather than selecting that the price column is bound to the control label, the user could also select that the Photo column, or some other column/field, be bound, where the user selection of alternative bindings causes a change to the arrangement order of the bindings to the control properties (i.e. a change to an (i+1)th arrangement order) as opposed to the initial, default order (i.e. the default bindings, analogous to an ith arrangement order which is preset in advance)); and 
displaying the binding preview information that binds the m data fields with the m control components respectively according to the (i+1)th arrangement order (e.g. Fig. 9, showing a preview element with highlighting 901 indicating that the user has modified the default binding such that the price column is now mapped/bound to the label control instead of the description, resulting in a different arrangement order of which fields are bound to which control properties).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Quine and Mital in front of him to have modified the teachings of Quine (directed to creation and configuration of compound widgets, where compound widget subcomponents are bound/associated with respective data fields of a database table), to incorporate the teachings of Mital (directed to binding of a data source to a compound control) to include the capability to display (i.e. within the compound widget creation interface of Quine) preview information showing a default binding order of fields of a selected data source and UI control components (i.e. individual components of the compound widget), receive an input to modify, and therefore rearrange, bindings, display preview information showing alternative bindings, receive an input selecting one of the alternative bindings, display the user’s selection of the new/alternative binding which alters the binding arrangement/order, and perform the binding of the fields of the data source to the components of the UI control according to the selected alternative binding.  One of ordinary skill would have been motivated to perform such a modification in order to allow a non-programmer to participate in binding complex data to complex controls as described in Mital (paragraph 0069).
Quine and Mital do not explicitly disclose that the (i+1)th arrangement order is determined randomly.  However, Peters teaches that the (i+1)th arrangement order is determined randomly (e.g. paragraph 0022, providing list of bindings for UI and a priority order; evaluating bindings, if binding exists, that binding controls transfer of data between UI and underlying data; paragraph 0023, executing highest priority valid binding; paragraph 0067, evaluating bindings in a random sequence instead of in priority order; i.e. where a list of possible bindings between UI elements and data fields is provided, instead of assigning those bindings based on some predefined priority order, assigning those bindings according to a random sequence/order).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Quine, Mital, and Peters in front of him to have modified the teachings of Quine (directed to creation and configuration of compound widgets, where compound widget subcomponents are bound/associated with respective data fields of a database table) and Mital (directed to binding of a data source to a compound control), to incorporate the teachings of Peters (directed to priority binding) to include the capability to determine the binding arrangement (i.e. the order in which UI elements are bound to data fields/sources) randomly, instead of based on a predetermined priority order.  One of ordinary skill would have been motivated to perform such a modification in order to enable sophisticated UIs to be built without requiring complex code development as described in Peters (paragraph 0005).
With respect to claims 4 and 13, Quine in view of Mital, further in view of Peters teaches all of the limitations of claims 3 and 12 as previously discussed, and Mital further teaches wherein displaying the binding preview information comprises: 
reading a jth data field and a field type thereof from the m data fields according to the (i+1)th arrangement order, 1≤ j ≤ m, and j being a positive integer (e.g. paragraph 0040, fields of data source organized into particular schema that describes positional relationships between the fields and also a type of each field; paragraph 0052, heuristically identifying suitable data source including type of available fields; paragraph 0054, accessing data source information 301, including type of each of the data type fields; i.e. at least one intermediate field is accessed, including its corresponding data type); 
determining a target control component satisfying a binding condition from the m control components, the binding condition comprising that: the control component is not yet bound with a data field; the control component matches the field type of the jth data field; or the control component is not yet bound with a data field and matches the field type of the jth data field (e.g. paragraph 0049, identifying properties of compound control including name and type of various properties of the control; finding names and types of all properties; paragraph 0052, heuristics for identifying suitable data bindings for control, which take into account type of fields; paragraph 0059, identifying fields of data source that may be bound to the corresponding property of the compound control based on data source information and control information (i.e. which include types associated with fields and types associated with properties); paragraph 0061, default binding determined as best possibility for binding to corresponding property given the decision heuristics; paragraph 0068, image control appropriately populated with image, label populated with text; i.e. a control property/component is determined to be suitable for binding with a data field based on the property/component and the field having matching types); 
binding the target control component with the jth data field (e.g. paragraph 0061, performing default binding of field of data source to corresponding property); and 
displaying, after the m control components are all bound, the binding preview information that binds the m data fields with the m control components respectively (e.g. paragraph 0068, Fig. 8, displaying element 801 showing default binding to user).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention having the teachings of Quine, Peters, and Mital in front of him to have modified the teachings of Quine (directed to creation and configuration of compound widgets, where compound widget subcomponents are bound/associated with respective data fields of a database table) and Peters (directed to priority binding), to incorporate the teachings of Mital (directed to binding of a data source to a compound control) to include the capability to determine types associated with data fields of the data source and types associated with UI control components, select a UI control component for binding to a data field based on the control component and data field having matching types, bind the component and the field, and display the preview to the user showing the bound components and fields.  One of ordinary skill would have been motivated to perform such a modification in order to allow a non-programmer to participate in binding complex data to complex controls as described in Mital (paragraph 0069).

	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Brunswig et al. (US 20150100946 A1) teaches the use of mock data to validate applications, including methods for model binding (Fig. 3A).
Xu et al. (US 20070256052) teaches automatic binding and populating of selection controls with display labels and identification values (see e.g. Fig. 1b).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/
Primary Examiner, Art Unit 2179